Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT

                                    No. 04-16-00296-CV

              IN THE INTEREST OF T.M.C., A.M.C., and N.R.S.C., Children

                 From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014PA02352
                           Honorable Peter Sakai, Judge Presiding

      BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this appeal
because he qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED September 14, 2016.


                                               _____________________________
                                               Jason Pulliam, Justice